887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SHEET METAL WORKERS INTERNATIONAL ASSOCIATION LOCAL NO. 110PENSION TRUST FUND, et al., Plaintiffs-Appellees,v.DANE SHEET METAL, INC., et al., Defendants-Appellants.
No. 89-5094.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
A review of the documents before the court reveals that defendants appealed from the district court's entry of partial summary judgment in favor of plaintiffs.


2
This court lacks jurisdiction to consider the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 69-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of Health & Human Serv., 759 F.2d 565, 568-69 (6th Cir.1985).


3
IT IS ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.